DETAILED ACTION
Claim 1 is pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10/529,040 and claims 1-20 of U.S. Patent No. 11/080,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and claimed in the aforementioned patents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (US PGPUB No. 2016/0104216 A1).

As per claim 1, Turner teaches a method for displaying one or more submissions ([0029], publication to a webpage for display), said method comprising: accepting, from a client device, a representation of a reviewer's presence at a represented location ([0043], picture of event submitted by guest), and wherein said client device is associated with said reviewer and said reviewer is one who intends to submit one or more inputs relating to said represented location ([0043], guest device is associated with guest reviewer); receiving location coordinates of a location-enabled device when said reviewer represents being present at said represented location ([0024], verifying location of guest and guest device with event location) and said location- enabled device is proximate and/or in possession of said reviewer (Examiner Note: and/or is interpreted as “or” however both proximate and possession will be addressed to expedite prosecution) ([0024], biometric sensor used to verify device is in possession of guest which is also considered proximate); deeming said reviewer as an authorized reviewer of said represented location if said location coordinates of said location-enabled device are within a predefined threshold area around said represented location when said reviewer represents being present at said represented location ([0051], verifying the location data of the device is within a locus for the event – event is both location and time so verifying the location during an event means time is also considered see [0021]); and causing to be displayed, on one or more of said client devices, one or more submissions relating to said represented location received from said authorized reviewer of said represented location ([0054], publishing review after verifying reviewer and location see [0050]-[0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gador et al. (US Patent No. 8,611,929), Taylor (US Patent No. 8,812,525), Thompson et al. (US Patent No. 8,671,001), Wong (WO-2015032029-A1), Broscoe et al. (WO-2012000107-A1), DeLuca et al. (US PGPUB No. 2010/0185552 A1), Lyu et al. ("CLIP: Continuous Location Integrity and Provenance for Mobile Phones," 2015 IEEE 12th International Conference on Mobile Ad Hoc and Sensor Systems, 2015, pp. 172-180, doi: 10.1109/MASS.2015.33), Doyle et al. ("Trustware: A Device-based Protocol for Verifying Client Legitimacy," arXiv:1711.01625v1 [cs.CR], Novemember 5, 2017, pages 1-7) and Qiu et al. ("A Privacy-Preserving Proximity Testing for Location-Based Services," 2018 IEEE Global Communications Conference (GLOBECOM), 2018, pp. 1-6, doi: 10.1109/GLOCOM.2018.8647604), all disclose various aspects of verifying user/user device for geolocation and time with respect to an event/location/establishment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 27, 2022